Exhibit 10.7

 

ONEOK, INC.

DEFERRED COMPENSATION PLAN

FOR

 

NON-EMPLOYEE DIRECTORS

(Amended and Restated as of November 19, 1998)

 

I.    ESTABLISHMENT OF PLAN

 

The Board of Directors of ONEOK, Inc., an Oklahoma corporation (hereinafter
called the “Company”), on January 15, 1998, established a non-qualified deferred
compensation plan pursuant to which any Director of the Company who is not an
officer or present employee of the Company, and who is in a position to
contribute to its continued growth, development and future financial success,
may be offered an opportunity to defer all or a portion of his/her compensation
under terms and conditions that will represent a meaningful benefit to such
Director. The Plan is amended and restated according to the terms stated herein,
effective November 19, 1998, and all deferred amounts shall be subject to the
terms hereof.

 

II.    PURPOSE

 

The purpose of the Plan is to improve the Company’s ability to attract and
retain Non-Employee Directors who will contribute to the overall success of the
Company.

 

III.    DEFINITIONS

 

“Beneficiary” shall mean any person designated by a Participant on a form
furnished by the Plan Administrator.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cash Deferral Option” shall mean the deferral option specified in paragraph
IX(a) of the Plan.

 

“Common Stock” shall mean the $0.01 par value Common Stock of the Company.

 

“Company” shall mean ONEOK, Inc., an Oklahoma corporation, or any successor
thereto.

 

“Deferred Compensation Account” shall mean the deferred compensation account
created by the Company which is payable to a participating Non-Employee Director
under the Plan.

 

“Deferred Compensation Agreement” shall mean a written agreement to defer
compensation as described in paragraph VII of the Plan.

 

“Determination Date” shall mean the last day of a Participant’s term of service
as a Non-Employee Director.

 

“Distributable Balance” shall mean the balance of a Participant’s Deferred
Compensation Account on the Determination Date as provided in paragraph XI of
the Plan.

 

 

1



--------------------------------------------------------------------------------

 

“Distribution Date” shall mean the date on which distribution of amounts
distributable to a Participant under the Plan and Deferred Compensation
Agreement is to be made and/or commenced.

 

“Fair Market Value” shall mean on a particular date the average of the high and
low sale prices of a share of Common Stock in consolidated trading on the date
in question as reported by The Wall Street Journal or another reputable source
designated by the Committee; provided that if there were no sales on such date
reported as provided above, the respective prices on the most recent prior day
for which a sale was so reported.

 

“Investment Return Rate” shall mean the deemed investment rate of return to be
credited to a Participant’s Deferred Compensation Account pursuant to paragraphs
X and XI of the Plan.

 

“Long-Term Incentive Plan” shall mean the “Long-Term Incentive Plan” of the
Company.

 

“Non-Employee Director” shall mean any director of the Company who is not also
an employee of the Company.

 

“Participant” shall mean any Non-Employee Director of the Company who elects to
defer compensation under the Plan.

 

“Phantom Stock Option” shall mean the deferral option specified in paragraph
IX(b) of the Plan.

 

“Plan” shall mean this ONEOK, Inc. Deferred Compensation Plan for Non-Employee
Directors as set forth in its entirety in this document as it may be amended
from time to time.

 

“Plan Administrator” shall mean the Executive Compensation Committee of the
Company’s Board of Directors or any other committee appointed by the Board of
Directors to act in that capacity.

 

“Plan Year” shall mean the calendar year.

 

IV.    EFFECTIVE DATE

 

The Plan is amended and restated effective November 19, 1998.

 

V.    NON-EMPLOYEE DIRECTOR COMPENSATION DEFERRAL

 

Non-Employee Directors of the Company are paid an annual compensation in the
form of an annual retainer and a per meeting fee. Non-Employee Directors who
chair a committee of the Board of Directors also receive an additional annual
retainer for that position. The Plan allows the Directors to elect to defer all,
part, or none of their compensation, and to have two (2) deemed investment
options, either the Cash Deferral Option or the Phantom Stock Option, from which
to choose as more specifically provided below.

 

VI.    ELIGIBILITY

 

All Non-Employee Directors of the Company shall be eligible to participate in
the Plan.

 

 

2



--------------------------------------------------------------------------------

 

VII.    ELECTION TO DEFER

 

The Plan is a voluntary participation plan. A Non-Employee Director may
irrevocably elect to defer the designated portion of his/her Director
compensation. Such election is made for a Plan Year by entering into a written
Deferred Compensation Agreement with the Company on or before December 31 of the
calendar year preceding the Plan Year for which the Non-Employee Director elects
to defer compensation. A separate Deferred Compensation Agreement shall be made
for each Plan Year a Non-Employee Director elects to defer his/her compensation
under the Plan; provided, however, if a Non-Employee Director has made an
election to defer compensation under the Plan for a Plan Year, such election
shall remain in effect for the next following Plan Year if a new election is not
made on or before December 31 of the current Plan Year.

 

Notwithstanding the foregoing, in the initial 1998 Plan Year of the Plan, each
Non-Employee Director may elect to defer compensation payable to him/her for
that Plan Year by entering into a Deferred Compensation Agreement before the
earlier of the date of his receipt of payment of the compensation elected to be
deferred, or February 1, 1998.

 

Any Non-Employee Director thereafter elected or appointed for the first time to
the Board of Directors of the Company may elect to defer compensation hereunder
for compensation to thereafter be paid in the current Plan Year by entering into
a Deferred Compensation Agreement within fifteen (15) days after such initial
election or appointment to the Board of Directors. Any such initial election
shall be effective for the Plan Year in which it is made, and thereafter such
new Director shall make his/her election to defer for subsequent Plan Years
pursuant to the first grammatical paragraph of this paragraph VII.

 

A Non-Employee Director who is to participate in the Plan must elect the amount,
if any, to be deferred, the type of deferral option, and timing of payments, all
of which are more specifically described below.

 

VIII.    AMOUNT OF DEFERRAL

 



A Non-Employee Director who elects to participate in the Plan, may defer all, a
portion or none of (i) the annual retainer for serving as a Director, and/or
(ii) the annual retainer for acting as chair of a committee, if applicable. The
deferral shall be designated as a percentage of the retainer to which it
applies. The Director may also defer all, a portion or none of the per meeting
fee, designated as a percentage of the fee.

 

IX.    DEFERRAL PLAN OPTIONS

 

A Non-Employee Director who elects to participate in the Plan, may elect one or
more of the following deferral options: Cash Deferral Option or Phantom Stock
Option. All amounts deferred are subject to the terms of the option elected. The
election is made as part of the election procedure described in paragraph VII,
above.

 

(a)  Cash Deferral Option

Under the Cash Deferral Option, a participating Non-Employee Director may elect
to defer the receipt of the cash part of all or a portion of such Non-Employee
Director’s annual retainer and/or meeting fee. Interest will accrue at the rate
defined in paragraph X, below.

 

3



--------------------------------------------------------------------------------

 

(b)  Phantom Stock Option

Under the Phantom Stock Option, prior to November 19, 1998, a participating
Non-Employee Director may elect to defer all or a portion of such Non-Employee
Director’s annual retainer and/or meeting fee; and/or after November 19, 1998, a
participating Non-Employee Director may elect to defer all or a portion of such
fees the Director has elected to receive in shares of Common Stock under the
Company’s Long-Term Incentive Plan. The electing Non-Employee Director shall
receive credit for phantom “stock units” that are deemed to represent shares of
the Company’s Common Stock equivalent in value to the amount deferred. The
phantom “stock units” will be initially measured and calculated based upon the
Fair Market Value of the Common Stock of the Company on the date of deferral, or
next preceding date of an available Fair Market Value, if applicable.

 

  (1)   The number of phantom “stock units” received in lieu of cash is
dependent on the Fair Market Value of the Company’s Common Stock on the
measurement date. The number of phantom “stock units” received in lieu of shares
of Common Stock shall be equal to the number of shares deferred.

  (2)   “Fractional stock units” will be accounted for as non-interest bearing
cash.

  (3)   The measurement date is the regular payment date of the annual retainer,
committee chair annual retainer, if applicable, and/or meeting fee.

  (4)   Dividend reinvestment attributable to such phantom “stock units” shall
be credited as provided in paragraph X, below.

 

X.    DEFERRED COMPENSATION ACCOUNT

 

The Company shall establish a separate “Deferred Compensation Account” for each
Non-Employee Director who becomes a Participant in the Plan and shall credit
such Account with the compensation deferred by the Participant. The amount
deferred under the Cash Deferral Option (including interest earned thereon) will
earn interest at the Investment Return Rate determined annually by the Committee
which shall be the Moody’s AAA 30-Year Bond Index on the first business day of
the Plan Year, plus 100 basis points. Interest will be credited quarterly (on
the 1st day of April, July, October and January) at the applicable Investment
Return Rate.

 

The Deferred Compensation Account of a Non-Employee Director who has elected the
Phantom Stock Option, shall have phantom or deemed “dividends” on the phantom
“stock units” in his/her Deferred Compensation Account credited to such Account
in an amount equal to the dividends paid on the Company’s Common Stock. The
deemed dividend equivalent received will be treated in a manner similar to the
treatment of dividends under the Company’s Dividend Reinvestment Plan when a
Participant therein elects to have dividends reinvested in Common Stock, and
will be deemed to be used to purchase additional phantom “stock units”
representing Company’s Common Stock at the closing price of the stock on the
date the Common Stock dividend is paid. Any fractional stock units will be
accounted for as non-interest bearing cash. The Deferred Compensation Account
shall also be adjusted for any stock dividends, stock splits, etc. In the event
the Company’s Dividend Reinvestment Plan is modified in any way, such deemed
dividends credited through this Plan will be handled in accordance with said
modification. If the Company’s Dividend Reinvestment Plan is terminated, such
deemed dividends credited through this Plan will continue to be reinvested in
accordance with the provisions of the terminated Dividend Reinvestment Plan.

 

The amount equal to the balance in the Deferred Compensation Account of the
Participant, taking into account all credits, shall be the amount a Participant
shall be entitled to receive under the terms of the Plan, provided that with
respect to all deferrals into phantom “stock units”, including

 

 

4



--------------------------------------------------------------------------------

those deferrals made prior to November 19, 1998 the phantom “stock units” will
be settled in shares of Company Common Stock made available under the Company’s
Long-Term Incentive Plan.

 

The Company shall furnish or cause to be furnished to each Participant in the
Plan an annual statement of his/her Deferred Compensation Account.

 

XI.    DISTRIBUTION FROM THE DEFERRED COMPENSATION ACCOUNT

 

By written irrevocable election made at the time of each deferral election by a
Participant, pursuant to the Deferred Compensation Agreement, the Participant
must select one of the following methods for receipt of payment of the amount
deferred (and interest or deemed dividends credited thereto) from the
Participant’s Deferred Compensation Account:

 

  (a)   a payment in a single distribution immediately upon the Participant’s
Determination Date; or

  (b)   payment amounts of cash deferred in monthly installments over a
specified number of years, and commencing at a time on or after the
Participant’s Determination Date as designated by the Participant’s irrevocable
election; or

  (c)   a payment of phantom stock units deferred in a single distribution of
Common Stock on a Distribution Date elected by the Participant in accordance
with the Plan.

 

The Distributable Balance in the Deferred Compensation Account with respect to
any Plan Year shall become fixed and determined at the Participant’s
Determination Date.

 

The Distributable Balance in the Deferred Compensation Account of a Participant
for any deferrals under the Cash Deferral Option is the cash balance of such
Deferred Compensation Account at the Participant’s Determination Date. The
Distributable Balance in the Deferred Compensation Account of a Participant for
any deferrals under the Phantom Stock Option is, prior to the effective date of
this amendment and restatement, an amount equal to the Fair Market Value of the
phantom “stock units” in such Account at Participant’s Determination Date and on
or after the effective date of this amendment and restatement, the number of
shares of Company Common Stock equal to the number of phantom “stock units” plus
any cash amounts held in respect of fractional “stock units.”

 

At the Determination Date of a Participant, such Participant’s Deferred
Compensation Account Distributable Balance for all Plan Years is valued. From
that Determination Date forward, any remaining cash balance in the Account
(i.e., balance during the time of installment payments) shall bear interest at
the Investment Return Rate and any remaining phantom “stock unit” balance shall
continue to be credited with “dividends” as provided in paragraph X above. In
the event a Participant elects payment of the cash balance of the Participant’s
Deferred Compensation Account Distributable Balance in installments, each
installment shall be calculated by dividing the then value of that portion of
the Deferred Compensation Account which is in cash by the number of installments
remaining as of such date. To the extent the Distributable Balance is payable
and distributable in shares of Common Stock of the Company, that part of the
Participant’s Deferred Compensation Account that consists of phantom stock units
and phantom dividends shall be payable in shares of Common Stock which shall be
issued in a single distribution to the Participants under the Company’s
Long-Term Incentive Plan on the Distribution Date elected by the Participant.

 

Distribution of a Participant’s Distributable Balance shall commence immediately
upon the occurrence of the death or disability of the Participant, if such event
occurs prior to the Distribution Date elected by the Participant, and such
distribution shall be made in the form elected by the

 

 

5



--------------------------------------------------------------------------------

Participant. In such a case, the Distributable Balance in the Deferred
Compensation Account of the Participant shall be determined as of the date of
such event in like manner as if such event was a Determination Date for such
Participant.

 

Distribution of the Distributable Balance in the form elected by the Participant
shall continue in the event of death or disability of the Participant on or
after the Distribution Date.

 

Distribution of the Distributable Balance in the form elected by the Participant
shall be made to the Participant in the event of disability of such Participant;
provided, that the Committee may, in its sole discretion, direct that such
distribution instead be made to a guardian or other representative of a
Participant who is disabled.

 

Each Non-Employee Director who is a Participant shall also designate a
Beneficiary to receive the unpaid balance of the value of the Participant’s
Deferred Compensation Account in the event of the Participant’s death prior to
complete distribution of such unpaid balance of the Account. The unpaid balance
shall be received in the form elected by the Participant. If no Beneficiary is
designated, then the Participant’s Deferred Compensation Account shall be
distributed to the estate of the deceased Participant.

 

XII.    NON-ASSIGNABILITY

 

The right of a Non-Employee Director or Beneficiary to receive payments under
this Plan shall not be pledged, assigned, transferred or subject to garnishment
attachment or other legal process by creditors of such Non-Employee Director or
Beneficiary.

 

XIII.    ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Executive Compensation Committee of the
Board of Directors of the Company, or by such other Committee as may be
appointed and designated by the Board to administer the Plan from time to time.
The Executive Compensation Committee shall supervise and direct the
administration and operation of the Plan, and shall have such powers and duties
as are specified in the Plan, or are otherwise necessary and appropriate
thereto. The Committee, in its sole discretion, may establish rules and
procedures governing the administration of the Plan, and shall have the power to
interpret provisions of the Plan, and construe and determine the effect of
Participant Deferred Agreements and other instruments pertaining to the Plan,
and all actions taken by the Executive Compensation Committee pursuant to the
foregoing shall be binding on all Participants, Beneficiaries and other persons.

 

XIV.    FUNDING

 

The amounts of compensation deferred by any Non-Employee Director under this
Plan shall constitute an unfunded and unsecured promise by the Company to pay
such Non-Employee Director the deferred compensation in the future.

 

Although the Company may make, in its sole discretion, investments for the
purpose of providing funds to pay such unsecured obligations made by it to the
Plan, any such investments shall remain the sole and exclusive property of the
Company subject to claims of its creditors generally; provided, that the Company
may, at its option, create a grantor or rabbi trust to pay part or all of its
obligations under the Plan as it determines to the extent permissible without
changing the unfunded and unsecured nature of its deferred compensation
obligations to Participants under the Plan.

 

 

6



--------------------------------------------------------------------------------

 

XV.    STATE LAWS GOVERNING PLAN

 

This Plan shall be governed by the laws of the State of Oklahoma.

 

XVI.    AMENDMENT OR TERMINATION OF PLAN

 

This Plan shall continue in effect until amended or terminated by the Board of
Directors of the Company, by action of those Directors who are not eligible to
participate in the Plan. Any such amendment or termination shall not adversely
affect any Deferred Compensation Account of a Participant then in existence
under the Plan or any rights of a Participant under a Deferred Compensation
Agreement entered into with a Participant prior to such amendment or
termination.

 

 

 

ONEOK, Inc.

--------------------------------------------------------------------------------

David L. Kyle

Chairman of the Board, President

and Chief Executive Officer

 

7